                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                                     )
 GUIDECRAFT, INC.,                                   ) Civil Action No. 2:18-cv-01247-LPL
                                                     )
                Plaintiff,
                                                     )
        vs.                                          ) District Joy Flowers Conti
                                                     )
OJCOMMERCE, LLC,                                     ) Magistrate Judge Lisa Pupo Lenihan
OJCOMMERCE.COM, INC., NAOMI HOME,                    )
                                                        ECF No. 30
INC.,                                                )
                                                     )
                                                     )
                                                     )
                Defendants,                          )



                                   MEMORANDUM ORDER

       Plaintiff Guidecraft, Inc. initiated this pro se civil rights action on September 19, 2018, and

the Complaint was docketed on the same day. (ECF No. 1.) The case was referred to United States

Magistrate Judge Lisa Pupo Lenihan for pretrial proceedings in accordance with the Magistrate

Judges Act, 28 U.S.C. §636(b)(1), and Local Rules of Court 72.C and 72.D.

       The Magistrate Judge's Report and Recommendation (ECF No. 36), filed on May 20, 2019,

recommended that the Motion to Dismiss (ECF No. 30) filed by Defendants OJCommerce, LLC,

OJCommerce.com, Inc., Naomi Home, Inc., be granted, and the Motion to Transfer Venue be

denied. Service was made on counsel via ECF. The parties were informed that in accordance with

the Magistrate Judges Act, 28 U.S.C. § 636(b)(1)(B) and (C), and Rule 72.D.2 of the Local Rules

of Court, that they had fourteen (14) days to file any objections, and that unregistered ECF users

were given an additional three (3) days pursuant to Federal Rule of Civil Procedure 6(d). No

objections have been filed.
       After review of the pleadings and documents in the case, together with the Report and

Recommendation, the following Order is entered:

       AND NOW, this 5th day of June, 2019,

       IT IS HEREBY ORDERED that the Motion to Dismiss (ECF No. 30) filed by Defendants

OJCommerce, LLC, OJCommerce.com, Inc., Naomi Home, Inc is GRANTED.

       IT IS FURTHER ORDERED that the Motion to Transfer Venue (ECF No. 30) filed by

Defendants OJCommerce, LLC, OJCommerce.com, Inc., Naomi Home, Inc is DENIED.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 36) of

Magistrate Judge Lenihan, dated May 20, 2019, is adopted as the opinion of the Court.

       IT IS FURTHER ORDERED that the clerk shall mark this case CLOSED.



                                                   BY THE COURT:




                                                   /s/ Joy Flowers Conti
                                                   Joy Flowers Conti
                                                   Senior United States District Judge


cc:    All counsel of record
       Via electronic filing
